Case: 13-30169       Document: 00512480661         Page: 1     Date Filed: 12/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 23, 2013
                                     No. 13-30169
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LINDA C. BUNCH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:10-CR-198-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Linda C. Bunch appeals the 27-month, within-guidelines sentence imposed
following her guilty plea to conspiracy to import and distribute human growth
hormone. Bunch argues that the district court abused its discretion by denying
her motion to withdraw her guilty plea and that her sentence is greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a).
       Bunch’s argument is inadequate to demonstrate a fair and just reason for
the withdrawal of her guilty plea. See United States v. Powell, 354 F.3d 362, 370

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30169     Document: 00512480661     Page: 2   Date Filed: 12/23/2013

                                  No. 13-30169

(5th Cir. 2003). Accordingly, the district court did not abuse its discretion by
denying her motion. See id.
      Because Bunch did not raise her substantive reasonableness argument in
the district court, we review for plain error only. See United States v. Peltier,
505 F.3d 389, 392 (5th Cir. 2007). The record reflects that the district court
expressly considered the relevant § 3553(a) factors as well as Bunch’s arguments
for mitigating her sentence but explicitly overruled her arguments and
concluded that a within-guidelines sentence was appropriate. See United States
v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). Accordingly, we decline Bunch’s
invitation to reweigh the § 3553(a) factors because “the sentencing judge is in a
superior position to find facts and judge their import under § 3553(a) with
respect to a particular defendant.” United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir. 2008).
      Bunch’s general disagreement with the propriety of her sentence and the
district court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Bunch has not demonstrated that the
district court committed error, plain or otherwise, by sentencing her to a within-
guidelines, 27-month prison term. See Gall v. United States, 552 U.S. 38, 51
(2007); Peltier, 505 F.3d at 392. Accordingly, the judgment of the district court
is AFFIRMED.




                                        2